Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of September 25, 2017
(the “Effective Date”), by and between Ocular Therapeutix, Inc., a Delaware
corporation (the “Company”), and Donald Notman (“Executive”).  In consideration
of the mutual covenants contained in this Agreement, the Company and Executive
agree as follows:

 

1.                                      Employment.  The Company agrees to
employ Executive and Executive agrees to be employed by the Company on the terms
and conditions set forth in this Agreement.

 

(a)                                 Capacity.  Executive shall serve the Company
as Chief Financial Officer reporting to the Company’s Chief Executive Officer
(the “CEO”).  During the Term (as defined below) of Executive’s employment with
the Company, Executive shall, subject to the direction of the CEO, have the
responsibilities, duties and authority commensurate with the position of Chief
Financial Officer and shall perform such other duties as may from time to time
be assigned to him by the Company.  The Company may change Executive’s position,
duties, and work location as it deems necessary.

 

(b)                                 Devotion of Duties; Representations.  During
the Term of Executive’s employment with the Company, Executive shall devote 100%
of his best efforts and full business time and energies to the business and
affairs of the Company, and shall endeavor to perform the duties and services
contemplated hereunder to the reasonable satisfaction of the Company.  During
the Term of Executive’s employment with the Company, Executive shall not,
without the prior written approval of the Company (by action of the Company’s
Board of Directors (the “Board”)), undertake any other employment from any
person or entity or serve as a director of any other company; provided, however,
that (i) Executive may continue to provide consulting services to Thrasos
Pharmaceuticals, Inc. for the six month period following the Effective Date;
(ii) Executive may serve as a director for one additional public company and as
a director or advisory board member for a reasonable number of other private
companies, subject to the Company’s prior approval (which approval will not be
unreasonably delayed or denied); (iii) the Company will entertain requests as to
other employment in good faith; and (iv) Executive will be eligible to
participate in any policy relating to outside activities that is applicable to
the senior executives of the Company and approved by the Board after the date
hereof, and provided further that in no event may any business activity be
undertaken if it would (x) be in violation of any provision of this Agreement or
other agreement between Executive and the Company, (y) interfere with the
performance of Executive’s duties for the Company, or (z) present a conflict of
interest with the Company’s business interests.

 

2.                                      Term of Employment.

 

(a)                                 Executive’s employment hereunder shall begin
on the Effective Date.  Executive’s employment hereunder shall be terminated
upon the first to occur of the following:

 

(i)                                     Immediately upon Executive’s death;

 

(ii)                                  By the Company, by written notice to
Executive effective as of the date of such notice (or on such other date as
specified in such notice):

 

--------------------------------------------------------------------------------


 

(A)                               Following the Disability of Executive. 
“Disability” means that Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company. 
Such incapacity shall be determined by a physician chosen by the Company and
reasonably satisfactory to Executive (or Executive’s legal representative) upon
examination requested by the Company (to which Executive hereby agrees to
submit). Notwithstanding the foregoing, such Disability must result in Executive
becoming “Disabled” within the meaning of Section 409A(a)(2)(C) of the Internal
Revenue Code of 1986, as amended (the “Code”) and the guidance issued
thereunder.  (In this Agreement we refer to Section 409A of the Code and any
guidance issued thereunder as “Section 409A.”)

 

(B)                               For Cause (as defined below); or

 

(C)                               Subject to Section 4 hereof, without Cause;

 

(iii)                               By Executive:

 

(A)                               At any time by written notice to the Company,
effective thirty (30) days after the date of such notice; or

 

(B)                               By written notice to the Company for Good
Reason (as defined below), effective on the date specified in such notice.

 

The term of Executive’s employment by the Company under this Agreement is
referred to herein as the “Term.”

 

(b)                                 Definition of “Cause”.  For purposes of this
Agreement, “Cause” shall, pursuant to the reasonable good faith determination by
the Company as documented in writing, include: (i) the willful and continued
failure by Executive to substantially perform Executive’s material duties or
responsibilities under this Agreement (other than such a failure as a result of
Disability); (ii) any action or omission by Executive involving willful
misconduct or gross negligence with regard to the Company, which has a
detrimental effect on the Company; (iii) Executive’s conviction of a felony,
either in connection with the performance of Executive’s obligations to the
Company or which otherwise shall adversely affect Executive’s ability to perform
such obligations or shall materially adversely affect the business activities,
reputation, goodwill or image of the Company; (iv) the material breach of a
fiduciary duty to the Company; or (v) the material breach by Executive of any of
the provisions of this Agreement, provided that any breach of Executive’s
obligations with respect to Sections 5 or 6 of this Agreement, subject to the
cure provision in the next sentence, shall be deemed “material.”  In respect of
the events described in clauses (i) and (v) above, the Company shall give
Executive notice of the failure of performance or breach, reasonable as to time,
place and manner in the circumstances, and a 30-

 

2

--------------------------------------------------------------------------------


 

day opportunity to cure, provided that such failure of performance or breach is
reasonably amenable to cure as determined by the Company in its reasonable
discretion.

 

(c)                                  Definition of “Good Reason”.  For purposes
of this Agreement, a “Good Reason” shall mean any of the following, unless
(i) the basis for such Good Reason is cured within a reasonable period of time
(determined in the light of the cure appropriate to the basis of such Good
Reason, but in no event less than thirty (30) nor more than ninety (90) days)
after the Company receives written notice (which must be received from Executive
within ninety (90) days of the initial existence of the condition giving rise to
such Good Reason) specifying the basis for such Good Reason or (ii) Executive
has consented to the condition that would otherwise be a basis for Good Reason:

 

(i)                                     A change in the principal location at
which Executive provides services to the Company to a location more than fifty
(50) miles from such principal location (unless such location is closer to
Executive’s personal residence), provided that such a relocation shall not be
deemed to occur under circumstances where Executive’s responsibilities require
him to work at a location other than the corporate headquarters for a reasonable
period of time;

 

(ii)                                  A material adverse change by the Company
in Executive’s duties, authority or responsibilities which causes Executive’s
position with the Company to become of materially less responsibility or
authority than Executive’s position immediately following the Effective Date;

 

(iii)                               A material reduction in Executive’s base
salary; or

 

(iv)                              A material breach of this Agreement by the
Company.

 

(d)                                 Definition of “Corporate Change”.  For
purposes of this Agreement, “Corporate Change” shall mean any circumstance in
which (i) the Company is not the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary or affiliate of an
entity other than a previously wholly-owned subsidiary of the Company); (ii) the
Company sells, leases or exchanges all or substantially all of its assets to any
other person or entity (other than a wholly-owned subsidiary of the Company);
(iii) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934 (excluding, for this
purpose, the Company or any subsidiary, or any employee benefit plan of the
Company or any subsidiary, or any “group” in which all or substantially all of
its members or its members’ affiliates are individuals or entities who are or
were beneficial owners of the Company’s outstanding shares prior to the initial
public offering of the Company’s common stock), acquires or gains ownership or
control (including, without limitations, powers to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power); or
(iv) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board of Directors of the Company.  Notwithstanding
the foregoing, a “Corporate Change” shall not occur as a result of a merger,
consolidation, reorganization or restructuring after which either (1) a majority
of the Board of Directors of the controlling entity consists of persons who were
directors of the Company prior to the merger, consolidation, reorganization or
restructuring or (2) all or substantially all of the individuals or entities who
were the beneficial owners of the Company’s outstanding shares immediately prior
to such merger, consolidation, reorganization

 

3

--------------------------------------------------------------------------------


 

or restructuring beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in
substantially the same proportions as their ownership of the Company’s
outstanding shares immediately prior to the merger, consolidation,
reorganization or restructuring.  Notwithstanding the foregoing, for any
payments or benefits hereunder (including pursuant to Section 4(b)(iii) hereof)
or pursuant to any other agreement between the Company and Executive, in either
case that are subject to Section 409A, the Corporate Change must constitute a
“change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).

 

3.                                      Compensation.

 

(a)                                 Base Salary.  Executive’s minimum base
salary during the Term shall be at the rate of $380,000 per year.  Executive’s
base salary shall be payable in substantially equal installments in accordance
with the Company’s payroll practices as in effect from time to time, less any
amounts required to be withheld under applicable law.  The base salary will be
subject to adjustment from time to time in the sole discretion of the Company;
provided that, the Company covenants that (A) during the first twelve months of
Executive’s employment, it shall not reduce Executive’s base salary and
(B) following such twelve month period, it shall not reduce the base salary
below the base salary then in effect immediately prior to the reduction unless
(i) Executive consents to such reduction, or (ii) the reduction is in connection
with a general reduction of not more than 20% in compensation of senior
executives of the Company generally that occurs prior to the effective date of
any Corporate Change.

 

(b)                                 Bonus.  In addition to the base salary, the
Company may pay Executive an annual bonus (the “Bonus”) as determined by the
Board, solely in its discretion (it being understood that Executive’s target
annual bonus shall be 40% of Executive’s base salary in effect for such year,
but may be higher or lower in any year in the Board’s discretion).  The Board’s
decision to issue a Bonus to Executive in any particular year shall have no
effect on the absolute discretion of the Board to grant or not to grant a Bonus
in subsequent years.  Executive must be an active employee of the Company on
December 31 of any calendar year in order to be eligible for and to earn any
Bonus for that year.  Any Bonus for a particular year shall be paid or provided
to Executive in a lump sum no later than March 15th of the calendar year
following the calendar year in which the Bonus was earned.  For the avoidance of
doubt, any Bonus for the 2017 calendar year would be prorated.

 

(c)                                  Stock Option Grant. Subject to approval by
the Board, the Company will grant to Executive an option to purchase 125,000
shares of the Company’s common stock (the “Option”). The Option is subject to
adjustment for stock splits, combinations or other recapitalizations. The
exercise price per share of the Option shall be equal to the last reported sale
price per share of the common stock on the NASDAQ stock exchange on the
effective date of grant of the Option approved by the Board. The Option shall be
issued pursuant to the Company’s 2014 Stock Incentive Plan, as it may be amended
from time to time, on the Company’s customary terms and will be subject to all
of the terms and conditions set forth in such plan and the Stock Option
Agreement covering the Option.

 

(d)                                 Vacation.  Executive shall be entitled to
take 20 days of paid vacation during each year of the Term to be taken at such
time or times as shall be mutually convenient

 

4

--------------------------------------------------------------------------------


 

and consistent with his duties and obligations to the Company.  The number of
vacation days for which Executive is eligible shall accrue at the rate of 1.67
days per month.  Vacation is at all times subject to the Company’s Time-Off
Policy, which the Company may change periodically in its sole discretion.

 

(e)                                  Fringe Benefits.  Executive shall be
entitled to participate in any employee benefit plans that the Company makes
available to its executives (including, without limitation, group life,
disability, medical, dental and other insurance, retirement, pension,
profit-sharing and similar plans) (collectively, the “Fringe Benefits”),
provided that the Fringe Benefits shall not include any stock option or similar
plans relating to the grant of equity securities of the Company.  These benefits
may be modified or changed from time to time at the sole discretion of the
Company.  Where a particular benefit is subject to a formal plan (for example,
medical or life insurance), eligibility to participate in and receive any
particular benefit is governed solely by the applicable plan document, and
eligibility to participate in such plan(s) may be dependent upon, among other
things, a physical examination.

 

(f)                                   Reimbursement of Expenses.  Executive
shall be entitled to reimbursement for all ordinary and reasonable out-of-pocket
business expenses that are reasonably incurred by him in furtherance of the
Company’s business in accordance with reasonable policies adopted from time to
time by the Company for senior executives, subject to Section 4(d)(v).

 

4.                                      Severance Compensation.

 

(a)                                 In the event of any termination of
Executive’s employment for any reason, the Company shall pay Executive (or
Executive’s estate) such portions of Executive’s base salary as have accrued
prior to such termination and have not yet been paid, together with (i) amounts
for accrued unused vacation days (as provided above), (ii) any amounts for
expense reimbursement which have been properly incurred or the Company has
become obligated to pay prior to termination and have not been paid as of the
date of such termination and (iii) the amount of any Bonus previously granted to
Executive by the Board but not yet paid, which amount shall not include any pro
rata portion of any Bonus which would have been earned if such termination had
not occurred (the “Accrued Obligations”).  Such Accrued Obligations shall be
paid as soon as possible after termination, and in any event in accordance with
applicable law.

 

(b)                                 In the event that Executive’s employment
hereunder is terminated (i) by Executive for a Good Reason or (ii) by the
Company without Cause, the Company shall pay to Executive the Accrued
Obligations.  In addition, the Company shall pay to Executive the severance
benefits set forth below for twelve (12) months, or for eighteen (18) months if
such termination occurs during the twelve (12) month period following a
Corporate Change (the “Protected Period”), following Executive’s termination of
employment (as applicable, the “Severance Period”).  The receipt of any
severance benefits provided in this Section shall be dependent upon Executive’s
execution and, to the extent applicable, nonrevocation of a standard separation
and general release of claims agreement, substantially in the form attached
hereto as Exhibit A (the “Release”), which Release must be signed and any
applicable revocation period with respect thereto must have expired by the
sixtieth (60th) day following Executive’s termination of employment.  The
severance benefits shall be paid or commence, as applicable, on the first
payroll period following the date the Release becomes effective (the “Payment
Date”).  Notwithstanding the foregoing, if the 60th day following Executive’s
termination occurs in the calendar year following the date on which Executive’s

 

5

--------------------------------------------------------------------------------


 

employment terminates, then the Payment Date shall be no earlier than January 1
of such subsequent calendar year.

 

(i)                                     The Company shall continue to pay
Executive his base salary for the Severance Period in accordance with the
Company’s payroll practice.  The payments will commence on the Payment Date,
provided that the first installment will include all amounts that otherwise
would have been paid to Executive from the date his employment terminates
through the Payment Date.  Notwithstanding the foregoing, if Executive’s
termination of employment occurs during the Protected Period, the Company shall
pay Executive his base salary for the Severance Period in a lump sum on the
Payment Date.

 

(ii)                                  Only if Executive’s employment is
terminated (A) by Executive for a Good Reason or (B) by the Company without
Cause, in each case during the Protected Period, the Company shall pay Executive
an amount equal to one and one-half times his target annual bonus, described in
Section 3(b) hereof, for the year in which the termination of employment occurs,
which total amount shall be payable in a lump sum on the Payment Date.

 

(iii)                               Only if Executive’s employment is terminated
(A) by Executive for a Good Reason or (B) by the Company without Cause, in each
case during the Protected Period, one hundred percent (100%) of Executive’s
outstanding unvested equity awards granted under the Company’s equity and
long-term incentive plan(s) prior to his termination shall vest immediately.

 

(iv)                              The Company shall continue to provide
Executive and his then-enrolled eligible dependents with group health insurance
and shall continue to pay the amount of the premium as in effect on the date of
such termination for the Severance Period commencing on the effective date of
such termination, subject to applicable law and the terms of the respective
policies; provided that the Company’s obligation to provide the benefits
contemplated herein shall terminate upon Executive’s becoming eligible for
coverage under the medical benefits program of a subsequent employer.  The
foregoing shall not be construed to extend any period of continuation coverage
(e.g., COBRA) required by Federal law.

 

(c)                                  In the event that Executive’s employment
hereunder is terminated (i) by Executive for other than a Good Reason, or
(ii) by the Company for Cause, or (iii) as a result of Executive’s death or
Disability, then the Company will pay to Executive the Accrued Obligations.  The
Company shall have no obligation to pay Executive (or Executive’s estate) any
other compensation following such termination except as provided in
Section 4(a).

 

(d)                                 Compliance with Section 409A.  Subject to
the provisions in this Section 4(d), any severance payments or benefits under
this Agreement shall begin only upon the date of Executive’s “separation from
service” (determined as set forth below) which occurs on or after the date of
termination of Executive’s employment.  The following rules shall apply with
respect to the distribution of the severance payments and benefits, if any, to
be provided to Executive under this Agreement:

 

(i)                                     It is intended that each installment of
the severance payments and benefits provided under this Agreement shall be
treated as a separate “payment” for

 

6

--------------------------------------------------------------------------------


 

purposes of Section 409A.  Neither the Company nor Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

 

(ii)                                  If, as of the date of Executive’s
“separation from service” from the Company, Executive is not a “specified
employee” (within the meaning of Section 409A), then each installment of the
severance payments and benefits shall be made on the dates and terms set forth
in this Agreement.

 

(iii)                               If, as of the date of Executive’s
“separation from service” from the Company, Executive is a “specified employee”
(within the meaning of Section 409A), then:

 

(A)                               Each installment of the severance payments and
benefits due under this Agreement that, in accordance with the dates and terms
set forth herein, will in all circumstances, regardless of when the separation
from service occurs, be paid within the short-term deferral period (as defined
under Section 409A) shall be treated as a short-term deferral within the meaning
of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A and such payments and benefits shall be paid or provided on
the dates and terms set forth in this Agreement;

 

(B)                               In addition, that number of installments
commencing on the first payment date set forth in Section 4(b)(i) of this
Agreement that are in the aggregate less than two times the applicable
compensation limit under Section 401(a)(17) of the Code for the year in which
the termination of Executive’s employment occurs (provided the termination of
the Executive’s employment is also a “separation from service”) shall be payable
in accordance with Treas. Reg. §1.409A-1(b)(9)(iii) as an involuntary separation
plan; and

 

(C)                               Each installment of the severance payments and
benefits due this Agreement that is not described in Section 4(d)(iii)(A) or
(B) above and that would, absent this subsection (C), be paid within the
six-month period following Executive’s “separation from service” from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, Executive’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Executive’s separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of severance payments and benefits if and to
the maximum extent that such installment is deemed to be paid under a separation
pay plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service).  Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of

 

7

--------------------------------------------------------------------------------


 

Executive’s second taxable year following the taxable year in which the
separation from service occurs.

 

(iv)                              The determination of whether and when
Executive’s separation from service from the Company has occurred shall be made
in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-1(h).  Solely for purposes of this
Section 4(d)(iv), “Company” shall include all persons with whom the Company
would be considered a single employer under Section 414(b) and 414(c) of the
Code.

 

(v)                                 All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Sections 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

 

(vi)                              Notwithstanding anything herein to the
contrary, the Company shall have no liability to Executive or to any other
person if the payments and benefits provided hereunder that are intended to be
exempt from or compliant with Section 409A are not so exempt or compliant.

 

(e)                                  Modified Section 280G Cutback.

 

(i)                                     Notwithstanding any other provision of
this Agreement, except as set forth in Section 4(e)(ii), in the event that the
Company undergoes a “Change in Ownership or Control” (as defined below), the
Company shall not be obligated to provide to Executive a portion of any
“Contingent Compensation Payments” (as defined below) that Executive would
otherwise be entitled to receive to the extent necessary to eliminate any
“excess parachute payments” (as defined in Section 280G(b)(1) of the Code) for
Executive.  For purposes of this Section 4(e), the Contingent Compensation
Payments so eliminated shall be referred to as the “Eliminated Payments” and the
aggregate amount (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-30 or any successor provision) of the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Amount.”

 

(ii)                                  Notwithstanding the provisions of
Section 4(e)(i), no such reduction in Contingent Compensation Payments shall be
made if (1) the Eliminated Amount (computed without regard to this sentence)
exceeds (2) 100% of the aggregate present value (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor
provisions) of the amount of any additional taxes that would be incurred by
Executive if the Eliminated Payments (determined without

 

8

--------------------------------------------------------------------------------


 

regard to this sentence) were paid to him (including federal and state income
taxes on the Eliminated Payments, the excise tax imposed by Section 4999 of the
Code payable with respect to all of the Contingent Compensation Payments in
excess of Executive’s “base amount” (as defined in Section 280G(b)(3) of the
Code), and any withholding taxes).  The override of such reduction in Contingent
Compensation Payments pursuant to this Section 4(e)(ii) shall be referred to as
a “Section 4(e)(ii) Override.”  For purpose of this paragraph, if any federal or
state income taxes would be attributable to the receipt of any Eliminated
Payment, the amount of such taxes shall be computed by multiplying the amount of
the Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.

 

(iii)                               For purposes of this Section 4(e) the
following terms shall have the following respective meanings:

 

(1)                                 “Change in Ownership or Control” shall mean
a change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 280G(b)(2) of the Code.

 

(2)                                 “Contingent Compensation Payment” shall mean
any payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.

 

(iv)                              Any payments or other benefits otherwise due
to Executive following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 4(e)(iv).  Within 30 days after each date on which Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify Executive (with reasonable detail regarding the basis for
its determinations) (1) which Potential Payments constitute Contingent
Compensation Payments, (2) the Eliminated Amount and (3) whether the
Section 4(e)(ii) Override is applicable.  Within 30 days after delivery of such
notice to Executive, Executive shall deliver a response to the Company (the
“Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence or (B) that he disagrees with
such determination, in which case he shall set forth (x) which Potential
Payments should be characterized as Contingent Compensation Payments, (y) the
Eliminated Amount, and (z) whether the Section 4(e)(ii) Override is applicable. 
In the event that Executive fails to deliver an Executive Response on or before
the required date, the Company’s initial determination shall be final.  If
Executive states in the Executive Response that he agrees with the Company’s
determination, the Company shall make the Potential Payments to Executive within
three business days following delivery to the Company of the Executive Response
(except for any Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are
due).  If Executive states in the Executive Response that he disagrees with the
Company’s determination, then, for

 

9

--------------------------------------------------------------------------------


 

a period of 60 days following delivery of the Executive Response, Executive and
the Company shall use good faith efforts to resolve such dispute.  If such
dispute is not resolved within such 60-day period, such dispute shall be settled
exclusively by arbitration in the greater Boston, Massachusetts area, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  The Company shall, within three business days following delivery
to the Company of the Executive Response, make to Executive those Potential
Payments as to which there is no dispute between the Company and Executive
regarding whether they should be made (except for any such Potential Payments
which are not due to be made until after such date, which Potential Payments
shall be made on the date on which they are due).  The balance of the Potential
Payments shall be made within three business days following the resolution of
such dispute.

 

(v)                              The Contingent Compensation Payments to be
treated as Eliminated Payments shall be determined by the Company by determining
the “Contingent Compensation Payment Ratio” (as defined below) for each
Contingent Compensation Payment and then reducing the Contingent Compensation
Payments in order beginning with the Contingent Compensation Payment with the
highest Contingent Compensation Payment Ratio.  For Contingent Compensation
Payments with the same Contingent Compensation Payment Ratio, such Contingent
Compensation Payment shall be reduced based on the time of payment of such
Contingent Compensation Payments with amounts having later payment dates being
reduced first.  For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio and the same time of payment, such Contingent
Compensation Payments shall be reduced on a pro rata basis (but not below zero)
prior to reducing Contingent Compensation Payments with a lower Contingent
Compensation Payment Ratio.  The term “Contingent Compensation Payment Ratio”
shall mean a fraction the numerator of which is the value of the applicable
Contingent Compensation Payment that must be taken into account by Executive for
purposes of Section 4999(a) of the Code, and the denominator of which is the
actual amount to be received by Executive in respect of the applicable
Contingent Compensation Payment.  For example, in the case of an equity grant
that is treated as contingent on the Change in Ownership or Control because the
time at which the payment is made or the payment vests is accelerated, the
denominator shall be determined by reference to the fair market value of the
equity at the acceleration date, and not in accordance with the methodology for
determining the value of accelerated payments set forth in Treasury Regulation
Section 1.280G-1Q/A-24(b) or (c)).

 

(vi)                              The provisions of this Section 4(e) are
intended to apply to any and all payments or benefits available to Executive
under this Agreement or any other agreement or plan of the Company under which
Executive receives Contingent Compensation Payments.

 

5.                                      Employee Covenants.

 

(a)                                 Confidential Information.  Executive
recognizes and acknowledges the competitive and proprietary aspects of the
business of the Company, and that as a result of Executive’s employment,
Executive recognizes and acknowledges that he has had and will continue to have
access to, and has been and will continue to be involved in the development of,
Confidential Information (as defined below) of the Company.  As used herein,
“Confidential

 

10

--------------------------------------------------------------------------------


 

Information” shall mean and include trade secrets, knowledge and other
confidential information of the Company, which Executive has acquired, no matter
from whom or on what matter such knowledge or information may have been
acquired, heretofore or hereafter, concerning the content and details of the
business of the Company, and which is not known to the general public, including
but not limited to: confidential and proprietary information supplied to
Executive with the legend “Confidential and Proprietary,” or equivalent, the
Company’s marketing and customer support strategies, suppliers and customers,
marketing and selling, business plans, licenses, the Company’s financial
information, including sales, costs, profits, prices, pricing methods, budgets
and unpublished financial statements, the Company’s internal organization,
employee information obtained pursuant to Executive’s duties and
responsibilities, information regarding the skills and compensation of other
employees of the Company obtained pursuant to Executive’s duties and
responsibilities and customer lists, the Company’s technology, including
products, discoveries, inventions, research, experimental and development
efforts, clinical studies, processes, hardware/software design and maintenance
tools, samples, media and/or molecular structures (and procedures and
formulations for producing any such samples, media and/or molecular structures),
formulas, methods, know-how and show-how, designs, prototypes, plans for
research and new products, and all derivatives, improvements and enhancements of
any of the above and information of third parties as to which the Company has an
obligation of confidentiality.

 

(i)                                     For as long as Executive is employed and
at all times thereafter, Executive shall not, directly or indirectly,
communicate, disclose or divulge to any person or entity, or use for Executive’s
own benefit or the benefit of any person (other than the Company), any
Confidential Information, except as permitted in subparagraph (iii) below.  Upon
termination of Executive’s employment, or at any other time at the request of
the Company, Executive agrees to deliver promptly to the Company all
Confidential Information, including, but not limited to, customer and supplier
lists, files and records, in Executive’s possession or under Executive’s
control.  Executive further agrees that he will not make or retain any copies of
any of the foregoing and will so represent to the Company upon termination of
Executive’s employment.

 

(ii)                                  Executive shall disclose immediately to
the Company any trade secrets or other Confidential Information conceived or
developed by Executive at any time during Executive’s employment.  Executive
hereby assigns and agrees to assign to the Company Executive’s entire right,
title and interest in and to all Confidential Information.  Such assignment
shall include, without limitation, the rights to obtain patent or copyright
protection thereon in the United States and foreign countries.  Executive agrees
to provide all reasonable assistance to enable the Company to prepare and
prosecute any application before any governmental agency for patent or copyright
protection or any similar application with respect to any Confidential
Information.  Executive further agrees to execute all documents and assignments
and to make all oaths necessary to vest ownership of such intellectual property
rights in the Company, as the Company may request.  These obligations shall
apply whether or not the subject thereof was conceived or developed at the
suggestion of the Company, and whether or not developed during regular hours of
work or while on the premises of the Company.

 

(iii)                               Except as set forth below, Executive shall
at all times, both during and after termination of this Agreement by either
Executive or the Company, maintain in confidence and shall not, without prior
written consent of the Company, use, except in

 

11

--------------------------------------------------------------------------------


 

the course of performance of Executive’s duties for the Company or as required
by legal process (provided that Executive will promptly notify the Company of
such legal process except with respect to any confidential government
investigation), disclose or give to others any Confidential Information.  In the
event Executive is questioned by anyone not employed by the Company or by an
employee of or a consultant to the Company not authorized to receive such
information, in regard to any such information or any other secret or
confidential work of the Company, or concerning any fact or circumstance
relating thereto, Executive will promptly notify the Company. Notwithstanding
the foregoing, however, nothing in this Agreement or elsewhere prohibits
Executive from communicating with government agencies about possible violations
of federal, state, or local laws or otherwise providing information to
government agencies, filing a complaint with government agencies, or
participating in government agency investigations or proceedings.  Executive is
not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information the
Employee obtained through a communication that was subject to the
attorney-client privilege.  Further, notwithstanding Executive’s confidentiality
and nondisclosure obligations, Executive is hereby advised as follows pursuant
to the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

 

(b)                                 Non-Competition and Non-Solicitation. 
Executive recognizes that the Company is engaged in a competitive business and
that the Company has a legitimate interest in protecting its trade secrets,
confidential business information, and customer, business development partner,
licensee, supplier, and credit and/or financial relationships.  Accordingly, in
exchange for valuable consideration, including without limitation Executive’s
access to confidential business information and continued at-will employment,
Executive agrees that, during the term hereof and for a period of twelve (12)
months thereafter, Executive shall not:

 

(i)                                     directly or indirectly, whether for
himself or for any other person or entity, and whether as a proprietor,
principal, shareholder, partner, agent, employee, consultant, independent
contractor, or in any other capacity whatsoever, undertake or have any interest
in (other than the passive ownership of publicly registered securities
representing an ownership interest of less than 1%), engage in or assume any
role involving directly or indirectly any business activity which is directly or
indirectly in competition with the products or services being developed,
marketed, sold or otherwise provided by the Company or any other business in
which the Company is engaged and for which Executive has rendered services while
employed by the Company, or enter into any agreement to do any of the foregoing;
or

 

(ii)                                  initiate contact with (including without
limitation phone calls, press releases and the sending or delivering of
announcements), or in any manner solicit,

 

12

--------------------------------------------------------------------------------


 

directly or indirectly, any customers, business development partners, licensors,
licensees, or creditors (including institutional lenders, bonding companies and
trade creditors) of the Company in an attempt to induce or motivate them either
to discontinue or modify their then prevailing or future relationship with the
Company or to transfer any of their business with the Company to any person or
entity other than the Company; or

 

(iii)                               initiate contact with, or in any manner
solicit, directly or indirectly, any supplier of goods, services or materials to
the Company in an attempt to induce or motivate them either to discontinue or
modify their then prevailing or future relationship with the Company or to
supply the same or similar inventory, goods, services or materials (except
generally available inventory, goods, services or materials) to any person or
entity other than the Company; or

 

(iv)                              directly or indirectly recruit, solicit or
otherwise induce or influence any employee or independent contractor of the
Company to discontinue or modify his or her employment or engagement with the
Company, or employ or contract with any such employee or contractor for the
provision of services.

 

(c)                                  Definition of “Customer”.  The term
“customer” or “customers” shall include any person or entity (a) that is a
current customer of the Company, (b) that was a customer of the Company at any
time during the preceding twenty-four (24) months or (c) to which the Company
made a written presentation for the solicitation of business at any time during
the preceding twenty-four (24) months.

 

(d)                                 Reasonableness of Restrictions.  Executive
further recognizes and acknowledges that (i) the types of employment which are
prohibited by this Section 5 are narrow and reasonable in relation to the skills
which represent Executive’s principal salable asset both to the Company and to
Executive’s other prospective employers, and (ii) the broad geographical scope
of the provisions of this Section 5 is reasonable, legitimate and fair to
Executive in light of the global nature of the Company’s business, and in light
of the limited restrictions on the type of employment prohibited herein compared
to the types of employment for which Executive is qualified to earn Executive’s
livelihood.

 

(e)                                  Remedies.  Executive acknowledges that a
breach of this Section 5 will cause great and irreparable injury and damage,
which cannot be reasonably or adequately compensated by money damages. 
Accordingly, Executive acknowledges that the remedies of injunction and specific
performance shall be available in the event of such a breach, in addition to
money damages, costs and attorneys’ fees, and other legal or equitable remedies,
and that the Company shall be entitled as a matter of course to an injunction
pending trial, without the posting of bond or other security.  Any period of
restriction set forth in this Section 5 shall be extended for a period of time
equal to the duration of any breach or violation hereof.

 

(f)                                   Notification.  Any person employing
Executive or evidencing any intention to employ Executive may be notified as to
the existence and provisions of this Agreement.

 

(g)                                  Modification of Covenants; Enforceability. 
In the event that any provision of this Section 5 is held to be in any respect
an unreasonable restriction, then the court so holding may modify the terms
thereof, including the period of time during which it operates or the

 

13

--------------------------------------------------------------------------------


 

geographic area to which it applies, or effect any other change to the extent
necessary to render this section enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement.

 

(h)                                 Subsidiaries.  For purposes of Sections 5
and 6 of this Agreement, “Company” shall include all direct and indirect
subsidiaries of the Company.  An entity shall be deemed to be a subsidiary of
the Company if the Company directly or indirectly owns or controls 50% or more
of the equity interest in such entity.

 

6.                                      Ownership of Ideas, Copyrights and
Patents.

 

(a)                                 Property of the Company.  Executive agrees
that all ideas, inventions, original works of authorship, developments,
concepts, know-how, improvements or trade secrets, whether patentable,
copyrightable or not, which Executive may conceive, reduce to practice or
develop, alone or in conjunction with another, or others, whether during or out
of regular business hours, and whether at the request or upon the suggestion of
the Company, or otherwise, in the course of performing services for the Company
in any capacity, whether heretofore or hereafter, (collectively, “the
Inventions”) are and shall be the sole and exclusive property of the Company,
and that Executive shall not publish any of the Inventions without the prior
written consent of the Company.  Executive hereby assigns to the Company all of
Executive’s right, title and interest in and to all of the foregoing.  Executive
further represents and agrees that to the best of Executive’s knowledge and
belief none of the Inventions will violate or infringe upon any right, patent,
copyright, trademark or right of privacy, or constitute libel or slander against
or violate any other rights of any person, firm or corporation and that
Executive will use his best efforts to prevent any such violation.

 

(b)                                 Cooperation.  At any time during or after
the Term, Executive agrees that he will fully cooperate with the Company, its
attorneys and agents in the preparation and filing of all papers and other
documents as may be required to perfect the Company’s rights in and to any of
such Inventions, including, but not limited to, executing any lawful document
(including, but not limited to, applications, assignments, oaths, declarations
and affidavits) and joining in any proceeding to obtain letters patent,
copyrights, trademarks or other legal rights of the United States and of any and
all other countries on such Inventions, provided that any patent or other legal
right so issued to Executive, personally, shall be assigned by Executive to the
Company without charge by Executive.  Executive further designates the Company
as his agent for, and grants to the Company a power of attorney with full power
of substitution, which power of attorney shall be deemed coupled with an
interest, for the purpose of effecting the foregoing assignments from Executive
to the Company.  Company will bear the reasonable expenses which it causes to be
incurred in Executive’s assisting and cooperating hereunder.  Executive waives
all claims to moral rights in any Inventions.

 

7.                                      Disclosure to Future Employers.  The
Company may provide in its discretion, a copy of the covenants contained in
Sections 5 and 6 of this Agreement to any business or enterprise which Executive
may directly, or indirectly, own, manage, operate, finance, join, control or in
which Executive participates in the ownership, management, operation, financing,
or control, or with which Executive may be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise.

 

14

--------------------------------------------------------------------------------


 

8.                                      Records.  Upon termination of
Executive’s relationship with the Company, Executive shall deliver to the
Company any property of the Company which may be in Executive’s possession
including products, materials, memoranda, notes, records, reports, or other
documents or photocopies of the same.

 

9.                                      Insurance.  The Company, in its sole
discretion, may apply for and procure in its own name (whether or not for its
own benefit) policies of insurance insuring Executive’s life.  Executive agrees
to submit to reasonable medical or other examinations and to execute and deliver
any applications or other instruments in writing that are reasonably necessary
to effectuate such insurance.  No adverse employment actions may be based upon
the results of any such exam or the failure by the Company to obtain such
insurance.

 

10.                               No Conflicting Agreements.  Executive hereby
represents and warrants that Executive has no commitments or obligations
inconsistent with this Agreement.

 

11.                               Conditions to Employment.  Notwithstanding
anything to the contrary contained herein, this Agreement and Executive’s
employment hereunder is subject to and conditioned on satisfactory reference
checks, and Executive’s provision of proof of his right to work in the United
States.

 

12.                               General.

 

(a)                                 Notices.  All notices, requests, consents
and other communications hereunder shall be in writing, shall be addressed to
the receiving party’s address as follows:

 

If to the Company:             Ocular Therapeutix, Inc.

15 Crosby Drive

Bedford, MA 01730
USA
Attention:  Antony Mattessich

Telephone: (781) 357-4000



With an email copy to: AMattessich@ocutx.com

 

If to Executive:                  Donald Notman

105 Hundreds Road, Wellesley, MA 02481

donaldnotman@yahoo.com

 

or to such other address as a party may designate by notice hereunder, and shall
be either (i) delivered by hand, (ii) sent by overnight courier, or (iii) sent
by registered or certified mail, return receipt requested, postage prepaid.  All
notices, requests, consents and other communications hereunder shall be deemed
to have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the fifth (5th) business day following the day such mailing is made.

 

(b)                                 Entire Agreement.  This Agreement embodies
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersedes

 

15

--------------------------------------------------------------------------------


 

all prior oral or written agreements and understandings relating to the subject
matter hereof.  No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.

 

(c)                                  Modifications and Amendments.  The terms
and provisions of this Agreement may be modified or amended only by written
agreement executed by the parties hereto.

 

(d)                                 Waivers and Consents.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

(e)                                  Assignment.  The Company shall assign its
rights and obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company’s business or that aspect of the Company’s
business in which Executive is principally involved and shall require such
person or entity to assume the Company’s rights and obligations hereunder. 
Executive may not assign Executive’s rights and obligations under this Agreement
without the prior written consent of the Company.

 

(f)                                   Benefit.  All statements, representations,
warranties, covenants and agreements in this Agreement shall be binding on the
parties hereto and shall inure to the benefit of the respective successors and
permitted assigns of each party hereto.  Nothing in this Agreement shall be
construed to create any rights or obligations except among the parties hereto,
and no person or entity shall be regarded as a third-party beneficiary of this
Agreement.

 

(g)                                  Governing Law.  This Agreement and the
rights and obligations of the parties hereunder shall be construed in accordance
with and governed by the law of The Commonwealth of Massachusetts, without
giving effect to the conflict of law principles thereof.

 

(h)                                 Jurisdiction and Service of Process.  Any
legal action or proceeding with respect to this Agreement shall be brought in
the courts of The Commonwealth of Massachusetts or of the United States of
America for the District of Massachusetts.  By execution and delivery of this
Agreement, each of the parties hereto accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each of the parties hereto irrevocably consents to the service of
process of any of the aforementioned courts in any such action or proceeding by
the mailing of copies thereof by certified mail, postage prepaid, to the party
at its address set forth in Section 12(a) hereof.  THE PARTIES IRREVOCABLY WAIVE
ANY RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS HEREUNDER.

 

(i)                                     Severability.  The parties intend this
Agreement to be enforced as written.  However, (i) if any portion or provision
of this Agreement shall to any extent be declared illegal or unenforceable by a
duly authorized court having jurisdiction, then the remainder of this Agreement,
or the application of such portion or provision in circumstances other than
those as to which it is so declared illegal or unenforceable, shall not be
affected thereby, and each portion

 

16

--------------------------------------------------------------------------------


 

and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law; and (ii) if any provision, or part thereof, is held to
be unenforceable because of the duration of such provision or the geographic
area covered thereby, the Company and Executive agrees that the court making
such determination shall have the power to reduce the duration and/or geographic
area of such provision, and/or to delete specific words and phrases
(“blue-penciling”), and in its reduced or blue-penciled form such provision
shall then be enforceable and shall be enforced.

 

(j)                                    Headings and Captions; Interpretation. 
The headings and captions of the various subdivisions of this Agreement are for
convenience of reference only and shall in no way modify, or affect the meaning
or construction of any of the terms or provisions hereof.  The provisions of the
following Sections of this Agreement are in addition to, and do not limit, each
other: Sections 6 and 5(a); Sections 7 and 5(g); Sections 12(k) and 5(f); and
Sections 12(l) and 12(d).

 

(k)                                 Injunctive Relief.  Executive hereby
expressly acknowledges that any breach or threatened breach of any of the terms
and/or conditions set forth in Section 5 or 6 of this Agreement will result in
substantial, continuing and irreparable injury to the Company.  Therefore,
Executive hereby agrees that, in addition to any other remedy that may be
available to the Company, the Company shall be entitled to injunctive or other
equitable relief by a court of appropriate jurisdiction.

 

(l)                                     No Waiver of Rights, Powers and
Remedies.  No failure or delay by a party hereto in exercising any right, power
or remedy under this Agreement, and no course of dealing between the parties
hereto, shall operate as a waiver of any such right, power or remedy of the
party.  No single or partial exercise of any right, power or remedy under this
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.  The election of any remedy by a party hereto shall not
constitute a waiver of the right of such party to pursue other available
remedies.  No notice to or demand on a party not expressly required under this
Agreement shall entitle the party receiving such notice or demand to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the party giving such notice or demand to any other or
further action in any circumstances without such notice or demand.

 

(m)                             Counterparts.  This Agreement may be executed in
one or more counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(n)                                 Survival.  The provisions of Sections 4, 5,
6, 7, 8, and 12 shall survive the termination of this Agreement and Executive’s
employment hereunder in accordance with their terms.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Ocular Therapeutix, Inc.

 

 

/s/ Antony Mattessich

 

Name:  Antony Mattessich

 

Title:    President and Chief Executive Officer

 

 

 

 

 

Agreed and Accepted

 

 

 

 

 

/s/ Donald Notman

 

Donald Notman

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A(1)

 

Sample Separation and Release Agreement

 

[Insert Date]

 

[Insert Name]

 

Dear [Insert Name]:

 

In connection with the termination of your employment with Ocular
Therapeutix, Inc. (the “Company”) on [Separation Date], you are eligible to
receive the Severance Compensation as described in Section 4 (b) of the
Employment Agreement executed between you and the Company dated         (the
“Employment Agreement”) if you sign and return this letter agreement to me by
[Return Date —7/21/45 days from date of receipt of this letter agreement] [and
it becomes binding between you and the Company].  By signing and returning this
letter agreement [and not revoking your acceptance], you will be agreeing to the
terms and conditions set forth in the numbered paragraphs below, including the
release of claims set forth in paragraph 3.  Therefore, you are advised to
consult with an attorney before signing this letter agreement and you have been
given at least [seven/twenty-one (21)/forty-five (45)] (2) days to do so.  [If
you sign this letter agreement, you may change your mind and revoke your
agreement during the seven (7) day period after you have signed it by notifying
me in writing.  If you do not so revoke, this letter agreement will become a
binding agreement between you and the Company upon the expiration of the seven
(7) day period.]

 

Although your receipt of the Severance Compensation is expressly conditioned on
your entering into this letter agreement, the following will apply regardless of
whether or not you do so:

 

·                  As of the Separation Date, all salary payments from the
Company will cease and any benefits you had as of the Separation Date under
Company-provided benefit plans, programs, or practices will terminate, except as
required by federal or state law.

 

·                  You will receive payment for your final wages and any unused
vacation time accrued through the Separation Date.

 

·                  You may, if eligible and at your own cost, elect to continue
receiving group medical insurance pursuant to applicable “COBRA” law.  Please
consult the COBRA materials to be provided under separate cover for details
regarding these benefits.

 

·                  You are obligated to keep confidential and not to use or
disclose any and all non-public information concerning the Company that you
acquired during the course of your employment with the Company, including any
non-public information concerning the Company’s business affairs, business
prospects, and financial condition, except as otherwise permitted by paragraph 9
below.  Further, you remain subject to any and all

 

--------------------------------------------------------------------------------

 

(1)  Note: The Company may revise this release agreement in its sole discretion
to reflect changes in law, additional statutes or claims, benefits, or
employee’s circumstances, so that the Company receives the benefit of the most
complete release of claims that is legally permissible (without releasing
employee’s right to receive the Severance Compensation), and the Company may
also change the timing, if required to obtain such release.  This footnote and
the other footnotes herein are part of the form of release and are to be removed
only when the Company finalizes the letter agreement for execution.

(2)  Consideration period depends upon circumstances of separation.

 

--------------------------------------------------------------------------------


 

continuing confidentiality, non-competition and/or non-solicitation obligations
that you may have pursuant to any previous agreement with the Company,
including, as may be applicable and without limitation, the Employment
Agreement.

 

·                  You must return to the Company no later than the Separation
Date all Company property.

 

The following numbered paragraphs set forth the terms and conditions that will
also apply if you timely sign and return this letter agreement [and do not
revoke it in writing within the seven (7) day period].

 

1.                                      Severance Compensation — If you timely
sign and return this letter agreement [and do not revoke your acceptance], and
provided you abide by all of the obligations set forth herein, the Company will
provide you with the Severance Compensation set forth in Section 4 (b) of the
Employment Agreement (the “Severance Compensation”), subject to and in
accordance with the terms and conditions thereof.

 

2.                                      Release — In consideration of the
Severance Compensation, which you acknowledge you would not otherwise be
entitled to receive, you hereby fully, forever, irrevocably and unconditionally
release, remise and discharge the Company, its affiliates, subsidiaries, parent
companies, predecessors, and successors, and all of their respective past and
present officers, directors, stockholders, partners, members, managers,
employees, agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that you ever had or now
have against any or all of the Released Parties, including, but not limited to,
any and all claims arising out of or relating to your employment with and/or
separation from the Company, including, but not limited to, all claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., [the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,] the Genetic
Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment
and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the
Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts
law regarding payment of wages and overtime), the Massachusetts Civil Rights
Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C, the
Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq.,
Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; [Insert any other applicable Federal and state citations at the time
of termination;] all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or relating to the Employment Agreement);
all claims to any ownership interest in the Company, contractual or otherwise;
all state and federal whistleblower claims to the maximum extent permitted by
law; and any claim or damage arising out of your employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this letter agreement:
(i) prevents you from filing a charge with, cooperating with, or participating
in any investigation or proceeding before, the Equal Employment Opportunity
Commission

 

2

--------------------------------------------------------------------------------


 

or a state fair employment practices agency (except that you acknowledge that
you may not recover any monetary benefits in connection with any such charge,
investigation, or proceeding, and you further waive any rights or claims to any
payment, benefit, attorneys’ fees or other remedial relief in connection with
any such charge, investigation or proceeding), (ii) deprives you of any accrued
benefits to which you have acquired a vested right under any employee benefit
plan or policy, stock plan or deferred compensation arrangement, any health care
continuation to the extent required by applicable law or any agreement, or any
right to severance benefits or any other benefits due to you upon termination of
employment that you may have under the Employment Agreement; or (iii) deprives
you of any rights you may have to be indemnified by the Company as provided in
the Employment Agreement, any other agreement between the Company and you, or
pursuant to the Company’s Certificate of Incorporation or by-laws.  This Release
shall not extend to any claims you may have against any persons that are
Released Parties to the extent such claims are (i) related solely to your
ownership of the Company’s stock and (ii) unrelated to your employment with the
Company.

 

3.                                      Continuing Obligations — You acknowledge
and reaffirm your confidentiality and non-disclosure obligations discussed
above, as well as any and all confidentiality, non-competition and or
non-solicitation obligations set forth in any previous agreement you may have
with the Company (including without limitation the Employment Agreement), which
survive your separation from employment with the Company.

 

4.                                      Non-Disparagement — You understand and
agree that, to the extent permitted by law and except as otherwise permitted by
paragraph 9 below, you will not, in public or private, make any false,
disparaging, derogatory or defamatory statements, online (including, without
limitation, on any social media, networking, or employer review site) or
otherwise, to any person or entity, including, but not limited to, any media
outlet, industry group, financial institution or current or former employee,
board member, consultant, client or customer of the Company, regarding the
Company or any of the other Released Parties, or regarding the Company’s
business affairs, business prospects, or financial condition.

 

5.                                      Cooperation — You agree that, to the
extent permitted by law, you shall cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against the Company by a third party or by or on behalf of the Company against
any third party, whether before a state or federal court, any state or federal
government agency, or a mediator or arbitrator.  Your full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with the Company’s counsel, at reasonable times and
locations designated by the Company, to investigate or prepare the Company’s
claims or defenses, to prepare for trial or discovery or an administrative
hearing, mediation, arbitration or other proceeding and to act as a witness when
requested by the Company.  The Company will reimburse you for the reasonable and
documented out-of-pocket expenses you may incur in connection with your
cooperation under this Section 5.  You further agree that, to the extent
permitted by law or unless you are directed otherwise by a court or government
agency, you will notify the Company promptly in the event that you are served
with a subpoena (other than a subpoena issued by a government agency), or in the
event that you are asked to provide a third party (other than a government
agency) with information concerning any actual or potential complaint or claim
against the Company.

 

6.                                      Return of Company Property — You confirm
that you have returned to the Company all keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, flash drives and storage devices, wireless handheld devices,
cellular phones, tablets, etc.), Company identification, and any other
Company-owned property in your possession or control and have left intact all
electronic Company documents, including but not limited to those that you
developed or helped to develop during your employment, and you have not retained
any copies.  You further confirm that you have cancelled all accounts for your
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone accounts, and computer accounts.

 

3

--------------------------------------------------------------------------------


 

7.                                      Business Expenses and Final Compensation
— You acknowledge that you have been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of your employment and
that no other reimbursements are owed to you.  You further acknowledge that you
have received payment in full for all services rendered in conjunction with your
employment by the Company, including payment for all wages, bonuses, and
accrued, unused vacation time, and that no other compensation is owed to you
except as provided herein.

 

8.                                      Confidentiality — You understand and
agree that, to the extent permitted by law and except as otherwise permitted by
paragraph 9 below, the terms and contents of this letter agreement, and the
contents of the negotiations and discussions resulting in this letter agreement,
shall be maintained as confidential by you and your agents and representatives
and shall not be disclosed except as otherwise agreed to in writing by the
Company.

 

9.                                      Scope of Disclosure Restrictions
—Nothing in this letter agreement or elsewhere prohibits you from communicating
with government agencies about possible violations of federal, state, or local
laws or otherwise providing information to government agencies, filing a
complaint with government agencies, or participating in government agency
investigations or proceedings.  You are not required to notify the Company of
any such communications; provided, however, that nothing herein authorizes the
disclosure of information you obtained through a communication that was subject
to the attorney-client privilege.  Further, notwithstanding your confidentiality
and nondisclosure obligations, you are hereby advised as follows pursuant to the
Defend Trade Secrets Act: “An individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

 

10.                               Amendment and Waiver — This letter agreement
shall be binding upon the parties and may not be modified in any manner, except
by an instrument in writing of concurrent or subsequent date signed by duly
authorized representatives of the parties hereto.  This letter agreement is
binding upon and shall inure to the benefit of the parties and their respective
agents, assigns, heirs, executors, successors and administrators.  No delay or
omission by the Company in exercising any right under this letter agreement
shall operate as a waiver of that or any other right.  A waiver or consent given
by the Company on any one occasion shall be effective only in that instance and
shall not be construed as a bar to or waiver of any right on any other occasion.

 

11.                               Validity — Should any provision of this letter
agreement be declared or be determined by any court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this letter agreement.

 

12.                               Nature of Agreement — You understand and agree
that this letter agreement is a severance agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company.

 

13.                               Acknowledgments — You acknowledge that you
have been given at least [seven (7) / twenty-one (21) / forty-five (45)] days to
consider this letter agreement, and that the Company advised you to consult with
an attorney of your own choosing prior to signing this letter agreement.  [You

 

4

--------------------------------------------------------------------------------


 

understand that you may revoke this letter agreement for a period of seven
(7) days after you sign this letter agreement by notifying me in writing, and
the letter agreement shall not be effective or enforceable until the expiration
of this seven (7) day revocation period.  You understand and agree that by
entering into this letter agreement, you are waiving any and all rights or
claims you might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act, and that you have received
consideration beyond that to which you were previously entitled.]

 

14.                               [Eligibility for Severance Program — Attached
to this letter agreement as Attachment A is a description of (i) any class, unit
or group of individuals covered by the program of severance benefits which the
Company has offered to you, and any applicable time limits regarding such
severance benefit program; and (ii) the job title and ages of all individuals
eligible or selected for such severance benefit program, and the ages of all
individuals in the same job classification or organizational unit who are not
eligible or who were not selected for such severance benefit program.]

 

15.                               Voluntary Assent — You affirm that no other
promises or agreements of any kind have been made to or with you by any person
or entity whatsoever to cause you to sign this letter agreement, and that you
fully understand the meaning and intent of this letter agreement.  You state and
represent that you have had an opportunity to fully discuss and review the terms
of this letter agreement with an attorney.  You further state and represent that
you have carefully read this letter agreement, understand the contents herein,
freely and voluntarily assent to all of the terms and conditions hereof, and
sign your name of your own free act.

 

16.                               Applicable Law — This letter agreement shall
be interpreted and construed by the laws of the Commonwealth of Massachusetts,
without regard to conflict of laws provisions.  You hereby irrevocably submit to
and acknowledge and recognize the jurisdiction of the courts of the Commonwealth
of Massachusetts, or if appropriate, a federal court located in the Commonwealth
of Massachusetts (which courts, for purposes of this letter agreement, are the
only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this letter agreement or
the subject matter hereof. You hereby irrevocably waive any right to a trial by
jury in any action, suit or other legal proceeding arising under or relating to
any provision of this letter agreement.

 

17.                               Entire Agreement — This letter agreement
contains and constitutes the entire understanding and agreement between the
parties hereto with respect to your severance benefits and the settlement of
claims against the Company and cancels all previous oral and written
negotiations, agreements, and commitments in connection therewith.

 

18.                               Tax Acknowledgement — In connection with the
Severance Compensation, the Company shall withhold and remit to the tax
authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such Severance Compensation
under applicable law.  You acknowledge that you are not relying upon the advice
or representation of the Company with respect to the tax treatment of the
Severance Compensation.

 

5

--------------------------------------------------------------------------------


 

If you have any questions about the matters covered in this letter agreement,
please call me.

 

 

 

Very truly yours,

 

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

I hereby agree to the terms and conditions set forth above.  [I have been given
at least [twenty-one (21) / forty-five (45)] days to consider this letter
agreement and I have chosen to execute this on the date below.  I intend that
this letter agreement will become a binding agreement between me and the Company
if I do not revoke my acceptance in seven (7) days.]

 

 

 

 

 

[Insert Name]

 

Date

 

To be returned in a timely manner as set forth on the first page of this letter
agreement, but not to be signed before the close of business on your last day of
employment.(3)

 

--------------------------------------------------------------------------------

 

(3)  Note: All footnotes will be removed from the final execution version of
this agreement.

 

6

--------------------------------------------------------------------------------